DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered. Claims 1, 2, 11, 12 and 18 have been amended. Claim 19 has been cancelled. Claim 21 has been newly added. Claims 1-18 and 20-21 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-12, 14-16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (Kamhi; US Pub No. 2017/0343375 A1) in view of O’Connell et al. (O’Connell; US Pub No. 2018/0349699 A1).
As per claim 1, Kamhi teaches a method comprising:
determining a first location of an autonomous vehicle (AV) relative to a second location of a client device associated with a user that requested a ride from the AV (paragraph [0130], lines 1-11; paragraph [0131], lines 1-3);
based on the first location of the AV relative to the second location of the client device, determining a direction from the second location of the client device to the first location of the AV (paragraph [0132]);
presenting, at the client device, a cue informing the user that a user action can be performed to activate an augmented reality (AR) wayfinder feature;
in response to performance of the user action, presenting, at the client device, a real-time feed from a camera sensor associated with the client device, the real-time feed comprising a local scene captured by the camera sensor and the real-time feed being from a view point of the camera sensor (Fig. 5, Augmented-Reality Walking-Direction 500; paragraph [0132]); 
presenting a virtual content overlay on the real-time feed presented at the client device, the virtual content overlay comprising a first indication of the direction from the second location of the client device to the first location of the AV (Fig. 5, Augmented-Reality Walking-Direction 500, Virtual-Vehicle Pickup-Location 510)…
wherein a size of the virtual… is based on a distance between the AV and the client device.
Kamhi does not expressly teach presenting, at the client device, a cue informing the user that a user action can be performed to activate an augmented reality (AR) wayfinder feature;
in response to performance of the user action… 
determining that the AV is outside of a field-of-view (FOV) of the camera sensor, and
in response to determining that the AV is outside of the FOV of the camera sensor, presenting, at the client device, a virtual pointer instructing the user to point the camera sensor in a different direction determined to place the AV within the FOV of the camera sensor… the virtual pointer.
O’Connell teaches presenting, at the client device, a cue informing the user that a user action can be performed to activate an augmented reality (AR) wayfinder feature (Fig. 4; paragraph [0036], lines 1-9);
in response to performance of the user action (paragraph [0069])… 
determining that the AV is outside of a field-of-view (FOV) of the camera sensor, and
in response to determining that the AV is outside of the FOV of the camera sensor, presenting, at the client device, a virtual pointer instructing the user to point the camera sensor in a different direction determined to place the AV within the FOV of the camera sensor… the virtual pointer (paragraph [0070]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement instructing a user to activate an AR mode as taught by O’Connell, since O’Connell states in paragraph [0070] that such a modification would result in directing a user to the location of the arriving transportation vehicle. 
As per claim 2, Kamhi in view of O’Connell further teaches the method of claim 1, wherein the virtual content overlay comprises at least one of (Kamhi, Fig. 5, Virtual-Vehicle Pickup-Location Artifact 510: virtual object), and wherein the first indication of the direction from the second location of the client device to the first location of the AV comprises at least one of a path from the second location of the client device to the first location of the AV, a direction for walking from the second location of the client device to the first location of the AV, a description of the first location of the AV, a distance between the second location of the client device and the first location of the AV, and wayfinding instructions (Kamhi, Fig. 5, Virtual Footsteps Path 520: a path from the second location of the client device to the first location of the AV).
As per claim 6, Kamhi in view of O’Connell further teaches the method of claim 1, wherein the first indication comprises a first visual indication, the method further comprising, based on a determination that the AV has moved from the first location to a different location, modifying at least one of a first size and a first shape of a second visual indication relative to at least one of a second size and a second shape of the first visual indication, the at least one of the first size and the first shape of the second visual indication being modified based on a change in a relative distance between the client device and the AV resulting from the AV moving from the first location to the different location (Kamhi, paragraph [0138]: size; paragraph [0148] & [0150]), the second visual indication comprising an indication of an updated direction from the second location of the client device to the different location of the AV (Kamhi, paragraph [0148]-[0150]; O’Connell, paragraph [0070]).
As per claim 8, Kamhi in view of O’Connell further teaches the method of claim 1, further comprising:
detecting that the client device has moved from the second location (Kamhi, paragraphs [0148] & [0149]); and 
based on a determination that the AV is within a field-of-view of the camera sensor from a current location of the client device, presenting a modified virtual content overlay on a current real-time feed from the camera sensor presented at the client device, the modified virtual content overlay comprising an AV indicator identifying the AV within the current real-time feed presented at the client device (Kamhi, Fig. 5; paragraph [0137]; paragraphs [0148] & [0149]).
As per claim 9, Kamhi in view of O’Connell further teaches the method of claim 1, further comprising:
detecting that the AV has moved from the first location to a different location;
determining, based on the different location of the AV relative to the second location of the client device, an updated direction from the different location of the AV to the second location of the client device; and
based on a determination that the AV has moved from the first location to the different location, presenting, at the client device, an updated virtual content overlay on an updated real-time feed from the camera sensor, the updated virtual content overlay comprising a second indication of the updated direction from the different location of the AV to the second location of the client device, wherein the updated real-time feed comprises an updated local scene captured by the camera sensor (O’Connell, Figs. 4 & 5B; paragraphs [0070], [0075], [0076]).
As per claim 10, Kamhi in view of O’Connell further teaches the method of claim 1, further comprising:
determining that a view of the AV from a current location of the client device is obstructed by one or more objects; and
presenting one or more indicators identifying an AV location within a current real-time feed from the camera sensor, the one or more indicators comprising at least one of a visual representation of the AV superimposed over a rendering of the one or more objects, a description of where the AV is located, and a visual indicator identifying where the AV is located (Kamhi, Fig. 5, Virtual-Vehicle Pickup-Location Artifact 510; paragraph [0137]).
As per claim 11, (see rejection of claim 1 above) a system comprising:
one or more processors (Kamhi, paragraph [0061]); and
memory comprising instructions stored thereon which, when executed by the one or more processors (Kamhi, paragraph [0063]), cause the one or more processors to:
determine a first location of an autonomous vehicle (AV) relative to a second location of the computing device, wherein the computing device is associated with a user that requested a ride from the AV;
based on the first location of the AV relative to the second location of the computing device, determine a direction from the second location of the computing device to the first location of the AV;
present, at the client device, a cue informing the user that a user action can be performed to activate an augmented reality (AR) wayfinder feature;
in response to performance of the user action, present a real-time feed from a camera sensor associated with the computing device, the real-time feed comprising a local scene captured by the camera sensor and the real-time feed being from a view point of the camera sensor; 
present a virtual content overlay on the real-time feed, the virtual content overlay comprising a first indication of the direction from the second location of the computing device to the first location of the AV; 
determine that the AV is outside of a field-of-view (FOV) of the camera sensor, and
in response to determining that the AV is outside of the FOV of the camera sensor, present a virtual pointer instructing the user to point the camera sensor in a different direction determined to place the AV within the FOV of the camera sensor wherein a size of the virtual pointer is based on a distance between the AV and the client device.
As per claim 12, (see rejection of claim 2 above) the system of claim 11, wherein the virtual content overlay comprises at least one of location of the computing device to the first location of the AV, a direction for walking from the second location of the computing device to the first location of the AV, a description of the first location of the AV, a distance between the second location of the computing device and the first location of the AV, and wayfinding instructions.
As per claim 14, (see rejection of claim 8 above) the system of claim 11, wherein the memory comprises additional instructions which, when executed by the one or more processors, cause the one or more processors to:
track, based on sensor data, a pose of the computing device;
present an updated real-time feed from the camera sensor, the updated real-time feed comprising an updated local scene captured by the camera sensor at the second location; and
based on the pose of the computing device, present an updated virtual content overlay on the updated real-time feed to include a second indication of an updated direction from the second location of the computing device to the AV.
As per claim 15, (see rejection of claim 8 above) the system of claim 14, wherein the memory comprises additional instructions which, when executed by the one or more processors, cause the one or more processors to:
determine, based on the second location of the computing device relative to the different location of the AV, the updated direction from the second location of the computing device to the different location of the AV, wherein the sensor data comprises at least one of inertial measurements, global positioning system (GPS) data, image data, and triangulation data (Kamhi, paragraph [0111]: sensor data).
As per claim 16, (see rejection of claim 6 above) the system of claim 11, wherein the first indication comprises a first visual indication, and wherein the memory comprises additional instructions which, when executed by the one or more processors, cause the one or more processors to:
modify, based on a determination that the AV has moved from the first location to a different location, at least one of a first size and a first shape of a second visual indication relative to at least one of a second size and a second shape of the first visual indication, the at least one of the first size and the first shape of the second visual indication being modified based on a change in a relative distance between the computing device and the AV resulting from the AV moving from the first location to the different location, the second visual indication comprising an indication of an updated direction from the second location of the computing device to the different location of the AV.
As per claim 18, (see rejection of claim 1 above) a non-transitory computer-readable storage medium comprising:
instructions stored on the non-transitory computer-readable storage medium, wherein the instructions, when executed by one or more processors, cause the one or more processors (Kamhi, paragraphs [0060]-[0064]) to:
determine a first location of an autonomous vehicle (AV) relative to a second location of a client device associated with a user that requested a ride from the AV;
based on the first location of the AV relative to the second location of the client device, determine a direction from the second location of the client device to the first location of the AV;
present, at the client device, a cue informing the user that a user action can be performed to activate an augmented reality (AR) wayfinder feature;
in response to performance of the user action, present a real-time feed from a camera sensor associated with the client device, the real-time feed comprising a local scene captured by the camera sensor and the real-time feed being from a view point of the camera sensor; 
present a virtual content overlay on the real-time feed, the virtual content overlay comprising a first indication of the direction from the second location of the client device to the first location of the AV; 
determine that the AV is outside of a field-of-view (FOV) of the camera sensor, and
in response to determining that the AV is outside of the FOV of the camera sensor, present a virtual pointer instruction the user to point the camera in a different direction determined to place the AV within the FOV of the camera sensor, wherein a size of the virtual pointer is based on a distance between the AV and the client device.
	As per claim 21, Kamhi in view of O’Connell further teaches the method of claim 1, wherein presenting the cue is further in response to the AV arriving near the pick-up location (O’Connell, paragraph [0036], lines 1-3)

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi in view of O’Connell as applied above, and further in view of Schreiber at al. (Schreiber; US Patent No. 10,059,255 B1).
As per claim 3, Kamhi in view of O’Connell teaches the method of claim 1.
Kamhi in view of O’Connell does not expressly teach further comprising:
presenting, at the client device, one or more selectable interface controls for remotely triggering one or more actions at the AV, the one or more actions comprising at least one of activating a horn on the AV and flashing a light on the AV.
Schreiber teaches further comprising:
presenting, at the client device, one or more selectable interface controls for remotely triggering one or more actions at the AV, the one or more actions comprising at least one of activating a horn on the AV and flashing a light on the AV (col. 1, lines 28-39: flashing light).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the remote vehicle control as taught by Schreiber, since Schreiber states in column 1, lines 28-30 that such a modification would result in enhancing a user’s ability to recognize a rideshare vehicle.
As per claim 13, (see rejection of claim 3 above) the system of claim 11, wherein the memory comprises additional instructions which, when executed by the one or more processors, cause the one or more processors to:
present one or more selectable interface controls for remotely triggering one or more actions at the AV, the one or more actions comprising at least one of activating a horn on the AV, flashing a light on the AV, and unlocking one or more doors on the AV.

Claims 4, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi in view of O’Connell as applied above, and further in view of Herman et al. (Herman; US Pub No. 2020/0191593 A1).
As per claim 4, Kamhi in view of O’Connell teaches the method of claim 1.
Kamhi in view of O’Connell does not expressly teach further comprising:
determining a particular direction in which the camera sensor is pointed; and
presenting, at the client device, an instruction to point the camera sensor in a different direction, the instruction comprising one or more indicators identifying the different direction to point the camera sensor, the different direction being towards at least one of the different location of the AV and an estimated future location of the AV.
Herman teaches further comprising:
determining a particular direction in which the camera sensor is pointed; and
presenting, at the client device, an instruction to point the camera sensor in a different direction, the instruction comprising one or more indicators identifying the different direction to point the camera sensor, the different direction being towards at least one of the different location of the AV and an estimated future location of the AV (paragraph [0020]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the imaging instructions as taught by Herman, since Herman states in paragraph [0020] that such a modification would result in providing an accurate image of the user’s location for the purpose of meeting the rideshare vehicle.
As per claim 5, Kamhi in view of O’Connell, and further in view of Herman, further teaches the method of claim 4, further comprising:
determining that the AV is outside of the FOV of the camera sensor based on the determining the particular direction in which the camera sensor is pointed (Herman, paragraph [0020]; (Kamhi, paragraphs [0148] & [0150]; O’Connell, paragraph [0070]); and
determining that pointing the camera sensor in the different direction places the AV within the FOV of the camera sensor (Herman, paragraph [0020]; Kamhi, Fig. 5; paragraph [0137]; O’Connell, paragraph [0070]).
As per claim 17, (see rejection of claim 4 above) the system of claim 11, wherein the memory comprises additional instructions which, when executed by the one or more processors, cause the one or more processors to:
determine a particular direction in which the camera sensor is pointed; and
present an instruction to point the camera sensor in a different direction, the instruction comprising one or more indicators identifying the different direction to point the camera sensor, the different direction being towards at least one of the different location of the AV and an estimated future location of the AV.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi in view of O’Connell as applied above, and further in view of Iagnemma et al. (Iagnemma; US Pub No. 2018/0196417 A1).
As per claim 7, Kamhi in view of O’Connell teaches the method of claim 1.
Kamhi in view of O’Connell does not expressly teach further comprising:
presenting, via the client device, a digital map identifying the first location of the AV and the second location of the client device, the digital map displaying at least one of a distance between the AV and the client device and a route from a first current location of the AV to a second current location of the client device.
Iagnemma teaches further comprising:
presenting, via the client device, a digital map identifying the first location of the AV and the second location of the client device, the digital map displaying at least one of a distance between the AV and the client device and a route from a first current location of the AV to a second current location of the client device (Fig. 2, First Person View of the World 3502, Assigned Vehicle 3516, User’s Current Location 3508, Path 3510; paragraph [0111], lines 1-5 & 8-12; paragraph [0053], lines 1-8).
As the prior art of Kamhi teaches providing a visual output of a local environment, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the pointer on a map as taught by Iagnemma, since Iagnemma states in paragraph [0053] that any of a plurality of output devices would result in providing a user with a visual representation of the location of a user relative to the location of a vehicle.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi in view of O’Connell as applied above, and further in view of Schreiber and Iagnemma.
As per claim 20, (see rejection of claims 3 and 7 above) the non-transitory computer-readable storage medium of claim 18, storing instructions which, when executed by the one or more processors, cause the one or more processors to:
present one or more selectable interface controls for remotely triggering one or more actions at the AV, the one or more actions comprising at least one of activating a horn on the AV, flashing a light on the AV, and unlocking one or more doors on the AV; and
present a digital map identifying the first location of the AV and the second location of the client device, the digital map displaying at least one of a distance between the AV and the client device and a route from a first current location of the AV to a second current location of the client device.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684